Title: Enclosure: William Short to Comte de Montmorin, 19 December 1790
From: Shoet, William
To: Montmorin, Comte de


ce 19 Xbre 1790
Monsieur
J’ai recu avant hier par un courier extraordinaire de la part de  Messieurs Schweizer Jeanneret & Cie des propositions ulterieures relatives à la dette Américaine avec des explications trés detaillées de leur plan pour la liquidation de cette dette. Je n’ai pu que leur repeter ce que j’ai eu l’honneur de vous repondre, Monsieur, à leur sujet le 8 de ce mois; que je n’avois pas des pouvoirs suffisants pour prendre aucun arrangement dans le genre de celui qu’ils proposoient. Je l’ai cru inutile d’aprés cela d’entrer avec eux dans la discussion de leur plan. Je me suis donc borné, Monsieur, à cette observation seulement pour reponse; en ajoutant que comme leur plan paroissoit avoir recu l’approbation du ministère François, je m’empresserois de le communiquer ainsi que tout autre qui auroit recu la même approbation, au President des Etats Unis qui avoit le droit seul d’en decider pour eux.
Avec des pouvoirs ainse bornés je n’ai pas cru devoir les encourager à faire le voyage ici qu’ils ont proposé, s’il etoit necessaire pour entrer dans le traité definitif. Si après ces observations, Monsieur, & celles que j’ai deja eu l’honneur de vous faire, vous croyez que l’intérêt de la France exige que la negotiation pour la vente de la dette Américaine soit continuée, je le ⟨considererai⟩ de mon devoir de faire tout ce qui depend de moi pour me conformer à votre desir & ⟨consentir⟩ avec ceux que vous voudrez bien me designer, les mesures qui me paroitroient le plus dans le cas d’etre agreables aux Etats-Unis; observant toujours que je n’ai le pouvoir de ⟨rien⟩ faire de ⟨⟩ & que tout seroit sujet entierement à l’approbation du President des Etats-Unis. Dans ce cas aussi il seroit necessaire que les personnes designées ⟨soient⟩ connues & d’un credit irreprochable & ⟨⟩ la negotiation ne fut rendue publique qu’aprés avoir eté communiqué au President des Etats-Unis.
Vous sentirez facilement, Monsieur, que ces conditions sont ⟨⟩ pour ne pas compromettre le credit des Etats Unis avec les gens à argent de ce pays & pour ⟨⟩ les operations commencées pour l’acquitement de leur dette à la France, & le ⟨maintien⟩ de leur credit, qui sont, comme j’ai eu l’honneur de vous dire, Monsieur, avont mon depart de Paris, l’objet de mon voyage ici. J’ai tout lieu de croire qu’il sera parfaitement rempli & que les Etats Unis seront bientot à même de liquider toutes leurs dettes. Je suis persuadé que je n’ai pas besoin de vous repeter, qu’ils regardent cette dette à la France comme la plus sacrée & celle dont l’acquitement complet les tient le plus à coeur.
Je n’ai qu’a àjouter, Monsieur, des assurances des sentimens

  Monsieur de Montmorin, Ministre & Secretaire d’Etat, ayant le Departement des affaires etrangeres à Paris.

